MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                   FILED
this Memorandum Decision shall not be
                                                                    Mar 31 2020, 10:21 am
regarded as precedent or cited before any
court except for the purpose of establishing                             CLERK
                                                                     Indiana Supreme Court
the defense of res judicata, collateral                                 Court of Appeals
                                                                          and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Matthew J. McGovern                                      Curtis T. Hill, Jr.
Anderson, Indiana                                        Attorney General

                                                         Monika Prekopa Talbot
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Involuntary                         March 31, 2020
Termination of the Parent-Child                          Court of Appeals Case No.
Relationship of K.D. (Minor                              19A-JT-2545
Child)                                                   Appeal from the Orange Circuit
                                                         Court
and                                                      The Honorable Steven L. Owen,
                                                         Judge
K.G. (Father) and N.B.
                                                         Trial Court Cause No.
(Mother),                                                59C01-1804-JT-86
Appellants-Respondents,

        v.

The Indiana Department of
Child Services,



Court of Appeals of Indiana | Memorandum Decision 19A-JT-2545 | March 31, 2020               Page 1 of 15
      Appellee-Petitioner



      Crone, Judge.


                                                Case Summary
[1]   K.G. (“Father”) appeals the trial court’s order involuntarily terminating his

      parental relationship with his minor child, K.D. (“Child”). Finding that he has

      failed to establish clear error, we affirm.


                                    Facts and Procedural History
[2]   The facts most favorable to the judgment are as follows. In July 2015, N.B.

      (“Mother”) gave birth to Child. 1 Indiana Department of Child Services

      (“DCS”) received a report from the hospital that Mother had tested positive for

      THC. Mother admitted to using methadone and marijuana, and Child’s

      meconium screen was positive for marijuana. Mother agreed to participate in

      an informal adjustment program. In September 2015, DCS removed Child

      from Mother’s care on an emergency basis due to allegations of Mother’s drug

      use, housing instability, and failure to follow the recommendations of the

      informal adjustment.




      1
        Mother’s parental rights also were terminated, but she is not participating in this appeal. As such, we refer
      to Mother only where relevant to our discussion concerning Father.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2545 | March 31, 2020                     Page 2 of 15
[3]   In October 2015, DCS filed a petition seeking to have Child adjudicated a child

      in need of services (“CHINS”). A November 2015 DNA test identified Father

      as Child’s biological father. Father had not had any relationship with Child up

      to that point. DCS Family Case Manager (“FCM”) Penny Deon testified that

      Father told her he was “homeless,” “wasn’t sure where he was going to be,”

      and “didn’t have a phone.” Tr. Vol. 2 at 85. He also admitted that he used

      illegal substances. In December 2015, DCS set up services for Father, which

      included submitting to random drug screens and participating in a clinical

      assessment, home-based case work, a substance use disorder assessment, and

      supervised visitation. FCM Robin Brown testified that between December 15,

      2015, and March 9, 2016, Father attended six visits with Child and canceled or

      failed to show up for five visits. 2 Id. at 118.


[4]   In January 2016, Child was placed in relative care with her paternal aunt and

      her husband, where she has remained since. Both Father and Mother admitted

      to the CHINS allegations, and in March 2016, the trial court adjudicated Child

      a CHINS. In its August 2016 dispositional order, the trial court ordered Father

      to maintain a stable and legal source of income, start/continue the services

      already in place such as a drug treatment program, maintain contact with DCS,

      refrain from committing domestic violence, and attend all supervised visitation

      sessions. Meanwhile, as of spring 2016, Father was incarcerated for drug



      2
        Several progress reports issued during the pendency of the CHINS proceedings indicate that Father
      attended three out of four scheduled supervised visits with Child, with the last one being in January 2016.
      The reason for this discrepancy is unclear.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2545 | March 31, 2020                    Page 3 of 15
      offenses. He was referred for services inside the Department of Correction

      (“DOC”), but the services were discontinued. During his times outside the

      DOC, Father did not complete the ordered services. Father remained in prison

      until February 2018. After his release, he met with FCM Amanda Bills to

      discuss services and visitation. He was re-incarcerated a week later and was

      released in June 2018.


[5]   Meanwhile, in May 2018, DCS changed the permanency plan to adoption and

      filed a petition to terminate Mother’s and Father’s parental rights. Father had

      not seen Child since early 2016 and had not completed his court-ordered

      services. After his June 2018 release, he did not contact DCS about services or

      visitation. FCM Bills testified that she had tried to reach him at the phone

      number he provided but was unsuccessful. The termination proceedings were

      continued several times, and the factfinding hearing was eventually conducted

      on September 30, 2019. At that time, Father was living in a halfway house and

      had a job. He had not visited Child and had not completed services. Service

      providers testified at the factfinding hearing that Child was bonded with her

      preadoptive relatives and that DCS’s plan of termination and adoption was in

      Child’s best interests. On October 7, 2018, the trial court issued an order with

      findings of fact and conclusions thereon terminating Mother’s and Father’s

      parental relationships with Child. Father now appeals. Additional facts will be

      provided as necessary.




      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2545 | March 31, 2020   Page 4 of 15
                                     Discussion and Decision
[6]   Father asserts that the evidence is insufficient to support the termination of his

      parental rights. When reviewing a trial court’s findings of fact and conclusions

      thereon in a case involving the termination of parental rights, we first determine

      whether the evidence supports the findings and then whether the findings

      support the judgment. In re E.M., 4 N.E.3d 636, 642 (Ind. 2014). We will set

      aside the trial court’s judgment only if it is clearly erroneous. Bester v. Lake Cty.

      Office of Family & Children, 839 N.E.2d 143, 147 (Ind. 2005). “A judgment is

      clearly erroneous if the findings do not support the trial court’s conclusions or

      the conclusions do not support the judgment.” In re A.G., 45 N.E.3d 471, 476

      (Ind. Ct. App. 2015), trans. denied (2016). Unchallenged findings stand as

      proven, and we simply determine whether the unchallenged findings are

      sufficient to support the judgment. T.B. v. Ind. Dep’t of Child Servs., 971 N.E.2d
104, 110 (Ind. Ct. App. 2012), trans. denied; see also McMaster v. McMaster, 681
N.E.2d 744, 747 (Ind. Ct. App. 1997) (unchallenged findings are accepted as

      true). In conducting our review, we neither reweigh evidence nor judge witness

      credibility. E.M., 4 N.E.3d at 642. Rather, we consider only the evidence and

      inferences most favorable to the judgment. Id. “[I]t is not enough that the

      evidence might support some other conclusion, but it must positively require

      the conclusion contended for by the appellant before there is a basis for

      reversal.” Best v. Best, 941 N.E.2d 499, 503 (Ind. 2011) (citations omitted).


[7]   “Parents have a fundamental right to raise their children—but this right is not

      absolute. When parents are unwilling to meet their parental responsibilities,

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2545 | March 31, 2020   Page 5 of 15
their parental rights may be terminated.” Matter of Ma.H., 134 N.E.3d 41, 45-46

(Ind. 2019) (citation omitted). To obtain a termination of a parent-child

relationship, DCS is required to establish in pertinent part:


        (A) that one (1) of the following is true:

        ….


        (iii) The child has been removed from the parent and has been
        under the supervision of a local office or probation department
        for at least fifteen (15) months of the most recent twenty-two (22)
        months, beginning with the date the child is removed from the
        home as a result of the child being alleged to be a child in need of
        services or a delinquent child;


        (B) that one (1) of the following is true:


        (i) There is a reasonable probability that the conditions that
        resulted in the child’s removal or the reasons for placement
        outside the home of the parents will not be remedied.

        (ii) There is a reasonable probability that the continuation of the
        parent-child relationship poses a threat to the well-being of the
        child.

        (iii) The child has, on two (2) separate occasions, been
        adjudicated a child in need of services;


        (C) that termination is in the best interests of the child; and

        (D) that there is a satisfactory plan for the care and treatment of
        the child.



Court of Appeals of Indiana | Memorandum Decision 19A-JT-2545 | March 31, 2020   Page 6 of 15
      Ind. Code § 31-35-2-4(b)(2).


[8]   In recognition of the seriousness with which we address parental termination

      cases, Indiana has adopted a clear and convincing evidence standard. Ind.

      Code § 31-37-14-2; Castro v. State Office of Family & Children, 842 N.E.2d 367,

      377 (Ind. Ct. App. 2006), trans. denied. “Clear and convincing evidence need

      not reveal that the continued custody of the parents is wholly inadequate for the

      child’s survival. Rather, it is sufficient to show by clear and convincing

      evidence that the child’s emotional and physical development are threatened by

      the respondent parent’s custody.” In re K.T.K., 989 N.E.2d 1225, 1230 (Ind.

      2013) (citation omitted). “[I]f the court finds that the allegations in a

      [termination] petition … are true, the court shall terminate the parent-child

      relationship.” Ind. Code § 31-35-2-8(a) (emphasis added).


        Section 1 – Father has failed to establish that the trial court
           clearly erred in concluding that there is a reasonable
      probability that the conditions that resulted in Child’s removal
                            will not be remedied.
[9]   Father asserts that the trial court clearly erred in concluding that a reasonable

      probability exists that the conditions that led to Child’s removal will not be

      remedied. When assessing whether there is a reasonable probability that

      conditions that led to a child’s removal will not be remedied, we must consider

      not only the initial basis for the child’s removal but also the bases for continued

      placement outside the home. In re A.I., 825 N.E.2d 798, 806 (Ind. Ct. App.

      2005), trans. denied. Moreover, “the trial court should judge a parent’s fitness to

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2545 | March 31, 2020   Page 7 of 15
       care for his children at the time of the termination hearing, taking into

       consideration evidence of changed conditions.” In re J.T., 742 N.E.2d 509, 512

       (Ind. Ct. App. 2001), trans. denied. “Due to the permanent effect of termination,

       the trial court also must evaluate the parent’s habitual patterns of conduct to

       determine the probability of future neglect or deprivation of the child.” Id. In

       making its case, “DCS need not rule out all possibilities of change; rather, [it]

       need establish only that there is a reasonable probability that the parent’s

       behavior will not change.” In re Kay.L., 867 N.E.2d 236, 242 (Ind. Ct. App.

       2007). The court may properly consider evidence of a parent’s substance abuse,

       criminal history, lack of employment or adequate housing, history of neglect,

       and failure to provide support. McBride v. Monroe Cty. Office of Family & Children,

       798 N.E.2d 185, 199 (Ind. Ct. App. 2003).


[10]   The conditions that formed the basis for Child’s initial removal were Mother’s

       drug use and neglect and Child’s positive test at birth for THC. Father entered

       the proceedings when his paternity was established. During the CHINS

       proceedings, Father was ordered to maintain contact with DCS and to notify

       the FCM of changes in his phone number, address, and other information

       critical to maintaining contact. He also was required to participate in a

       substance abuse assessment and intensive family preservation and drug

       treatment, attend all scheduled visitation sessions, secure and maintain suitable,

       safe, and stable housing, secure and maintain a stable source of income, and

       obey the law. FCM Bills testified that DCS was unable to provide services for

       Father when he was incarcerated.


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2545 | March 31, 2020   Page 8 of 15
[11]   Father specifically challenges the sufficiency of the evidence to support the

       following findings:


               32. Father failed to participate in the Substance Use Disorder
               Assessment.


               ….


               39. Father failed to provide weekly drug screens for DCS.
               Father provided three (3) drug screens for FCM Amanda Bills in
               over three (3) years.


               40. Father did not engage in or successfully complete any
               program to address his substance use during more than three (3)
               years of Father’s involvement in the CHINS case.


       Appealed Order at 4.


[12]   Father is correct concerning finding 32, as the record indicates that he

       participated in a substance abuse assessment while in the Martin County jail.

       With respect to finding 40, there is no indication that Father ever underwent a

       drug treatment program despite having completed an assessment. As for

       finding 39, the record shows that he had four positive screens between

       November 2015 and May 2016 and a negative screen on his first release from

       the DOC in February 2018. That said, the first sentence of finding 39 is, in fact,

       correct in that Father did not provide weekly drug screens.


[13]   Father maintains that the trial court merely relied on his historical failures and

       did not consider his parenting ability as of the time of the factfinding hearing.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2545 | March 31, 2020   Page 9 of 15
       He relies on In re C.M., 960 N.E.2d 169, 175 (Ind. Ct. App. 2011), where

       another panel of this Court reasoned,


               the court’s focus on historical conduct, absent factual findings as
               to Mother’s current circumstances or evidence of changed
               conditions, is akin to terminating parental rights to punish the
               parent. And, without more, the findings are insufficient to
               establish each element necessary to support the conclusion that
               termination is warranted in this case.


[14]   The trial court did not simply rely on Father’s 2016 patterns of conduct but also

       took into consideration his current circumstances. See Appealed Order at 4

       (unchallenged finding 41: “Father has failed to address the instability in his life

       as demonstrated by his recurring incarcerations, lack of stable housing, and

       admitted substance use.”). During the hearing, the court acknowledged

       Father’s stable housing at the time of the factfinding hearing but also noted that

       it was a halfway house, where Child was not allowed. We are mindful that

       Father’s incarceration placed certain limitations on DCS’s ability to provide

       him services. However, fifteen months elapsed between Father’s second release

       from the DOC and the factfinding hearing, and there is absolutely no evidence

       that that he engaged in any treatment or parenting programs during that time.

       To the extent that he blames DCS, we remind him that DCS is not statutorily

       required to provide parents with services prior to seeking termination of the

       parent-child relationship. In re T.W., 135 N.E.3d 607, 612 (Ind. Ct. App. 2019),

       trans. denied (2020). Nevertheless, FCM Bills attempted to contact Father

       following his second release and asked him for his phone number at a court


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2545 | March 31, 2020   Page 10 of 15
       hearing; yet, she was unsuccessful in reaching him at the number provided. Tr.

       Vol. 2 at 169. Father knew the location and phone number of DCS’s office but

       did not contact FCM Bills. He now essentially claims that there was nothing he

       could do once the permanency plan changed to adoption and termination. The

       protraction of the proceedings due to continuances meant that Father could

       have taken the initiative to enter a substance abuse treatment program or

       requested supervised visitation. He could have taken steps in the interim but

       did not. Simply put, Father has failed to establish that the trial court clearly

       erred in concluding that there is a reasonable probability that the conditions that

       led to Child’s removal will not be remedied.


         Section 2 – Father has failed to establish that the trial court
        clearly erred in concluding that termination is in Child’s best
                                   interests.
[15]   Father also challenges the trial court’s conclusion that termination of the

       parent-child relationship is in Child’s best interests. To determine what is in the

       best interests of a child, we must look at the totality of the circumstances. In re

       A.W., 62 N.E.3d 1267, 1275 (Ind. Ct. App. 2016). The trial court “need not

       wait until a child is irreversibly harmed before terminating the parent-child

       relationship.” S.E. v. Ind. Dep’t of Child Servs., 15 N.E.3d 37, 47 (Ind. Ct. App.

       2014), trans. denied. Although not dispositive, permanency and stability are key

       considerations in determining the child’s best interests. In re G.Y., 904 N.E.2d
1257, 1265 (Ind. 2009). “A parent’s historical inability to provide a suitable

       environment along with the parent’s current inability to do the same supports a


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2545 | March 31, 2020   Page 11 of 15
       finding that termination of parental rights is in the best interests of the

       children.” In re A.P., 981 N.E.2d 75, 82 (Ind. Ct. App. 2012) (quoting Lang v.

       Starke Cty. Office of Family & Children, 861 N.E.2d 366, 373 (Ind. Ct. App. 2007),

       trans. denied). Likewise, “the testimony of service providers may support a

       finding that termination is in the child’s best interests.” In re A.K., 924 N.E.2d
212, 224 (Ind. Ct. App. 2010), trans. dismissed.


[16]   Here, FCM Bills testified at length concerning her reasons for recommending

       termination and adoption as the best plan for Child. She emphasized the

       extensive period of time that Mother and Father had been given to address their

       issues and contrasted the strong bond that Child has developed with her

       preadoptive relatives. She described her three-and-a-half-year observations of

       Child in her current placement as follows:


               [W]hen you come in it looks like a normal parent-child
               relationship because to her it is. That is what she has always
               known … she is the smartest four year old I have ever met and I
               feel that she thrives in the placement environment that … she is
               nurtured, she is, she seeks their approval and when she gets it she
               glows [], she responds to discipline more, I guess better than she
               used to now that we’ve kind of put those services in place to help
               with that because like I said she definitely ruled the roost for a
               while there. She, she grows, she thrives. I’ve had that opportunity
               to see her grow from an infant to a four year old and she’s
               meeting all of her developmental milestones and you know,
               she’s, she has been able to grow and thrive in that home and she
               truly does see it as a home.


       Tr. Vol. 2 at 161.


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2545 | March 31, 2020   Page 12 of 15
[17]   Court appointed special advocate (“CASA”) Margaret McGirt also testified

       that termination of Father’s rights and adoption by relative placement is in

       Child’s best interests. She, too, emphasized that the preadoptive relatives are

       the only family that Child has ever known and that they have given her stability

       that Father cannot provide. The trial court specifically found CASA McGirt’s

       testimony to be credible, Appealed Order at 5, and we cannot reassess witness

       credibility. E.M., 4 N.E.3d at 642.


[18]   We reject Father’s argument that the trial court improperly terminated his rights

       based solely on evidence that preadoptive relatives can provide a “better” home

       for Child. See In re R.A., 19 N.E.3d 313, 321 (Ind. Ct. App. 2014) (mere fact

       children are in better home cannot be sole basis for termination), trans. denied

       (2015). As discussed, evidence concerning Father’s failure to maintain contact

       with DCS so that he could complete services and engage in visitation after his

       release from incarceration and the professional opinions of the service providers

       is sufficient to show that the trial court did not base its decision on a mere

       preference between Father and the preadoptive relatives. Father’s failure to

       exercise his visitation rights when he was able to do so indicates a lack of

       commitment to the parent-child relationship and the plan to preserve it. See

       Lang, 861 N.E.2d at 372 (failure to exercise right to visit one’s children

       demonstrates lack of commitment to complete actions necessary to preserve

       parent-child relationship).


[19]   Father also claims that “there is no reason to rush the termination process” and

       asks that Child be continued in her relative placement under a guardianship so

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2545 | March 31, 2020   Page 13 of 15
that he may be afforded more time to prove that he is earnest in his desire to

parent her. Appellant’s Br. at 20. He relies on In re R.S., where our supreme

court stated, “when a child is in relative placement, and the permanency plan is

adoption into the home where the child has lived for years already, prolonging

the adoption is unlikely to have an effect upon the child.” 56 N.E.3d 625, 630

(Ind. 2016). However, in R.S., there was ample evidence of the father’s

consistent efforts at visiting the child even up to the time of the factfinding

hearing. Id. Not so here, as Father has not visited Child since before his 2016

incarceration and has simply deflected and cast blame on DCS for his lack of

effort to maintain contact with DCS and Child since he was released from the

DOC in June 2018. Moreover, FCM Bills testified that Father had threatened

and pressured the preadoptive parents to accept a guardianship and that as a

result, the preadoptive parents did not consider a guardianship arrangement to

be safe. Tr. Vol. 2 at 170. Additionally, in considering the totality of the

circumstances, we cannot ignore the protracted nature of these proceedings,

which extended from early 2016 (Father’s last visit) through the September

2019 factfinding hearing. This amounts to three and a half of the first four years

of Child’s life and portends an increase in potential trauma associated with

waiting even longer to remove her from the only home she has ever known.

Child has waited long enough and need not wait indefinitely for Father to turn

his life around. See S.E., 15 N.E.3d at 47 (trial court “need not wait until a

child is irreversibly harmed before terminating the parent-child relationship.”).

Father has failed to demonstrate that the trial court clearly erred in concluding

that termination is in Child’s best interests.
Court of Appeals of Indiana | Memorandum Decision 19A-JT-2545 | March 31, 2020   Page 14 of 15
[20]   Finally, we acknowledge Father’s concern that his parental rights should not be

       terminated solely on the basis of his incarceration. Our supreme court has

       emphasized that incarceration is an insufficient basis upon which to terminate a

       parent’s rights. K.E. v. Ind. Dep’t of Child Servs., 39 N.E.3d 641, 644 (Ind. 2015)

       (citing In re G.Y., 904 N.E.2d at 1264-66). However, the record here clearly

       shows that the trial court examined the totality of the circumstances and did not

       rely solely on what Father did not or could not do as a result of his

       incarceration but also on what he failed to do when he was not incarcerated.

       We find significant unchallenged finding 33, which states that Father’s only

       participation in services occurred when he was incarcerated. Appealed Order at

       4. Based on the foregoing, we conclude that Father has failed to demonstrate

       that the trial court clearly erred in terminating his parental relationship with

       Child. Accordingly, we affirm.


[21]   Affirmed.


       Bailey, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2545 | March 31, 2020   Page 15 of 15